Title: 20th.
From: Adams, John Quincy
To: 


       I was more attentive at the office than I expected to be between two sallies. I had determined before I went to Haverhill, not to go so far as Boston till the spring; but I have now altered my resolutions, and shall go from hence next monday, for a fort night. This is not the way to acquire the science of the law, but dissipation is so fashionable here that it is necessary to enter into it a little in order not to appear too singular, and as Mr. Parsons will probably be absent for three weeks to come, I know not that I can take a more eligible time for a vacation.
      